        Case 5:19-cv-00265-PRW Document 68 Filed 09/11/20 Page 1 of 5




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


THE ESTATE OF LAURA RATLEY, by              )
and through its duly appointed special      )
administrator Robert Ratley; ROBERT         )
RATLEY and AMY RATLEY as heirs at           )
law of Laura Ratley, deceased; LEAH         )
RATLEY; THE ESTATE OF REBECCA               )
FULCHER, by and through its duly            )
appointed special administrators John       )
Fulcher and Amy Fulcher; JOHN               )
FULCHER and AMY FULCHER as heirs            )
at law of Rebecca Fulcher, deceased; and    )
RYAN FULCHER,                               )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )         Case No. CIV-19-00265-PRW
                                            )
DHAFER M. AWAD and SHAMROCK                 )
FOODS COMPANY, an Arizona limited           )
liability company,                          )
                                            )
      Defendants.                           )


                                       ORDER

      On August 15, 2020, the attorney for the Ratley Plaintiffs filed a Notice to Take

Deposition (Dkt. 56) and a Notice of Deposition of Defendant Shamrock Foods Company

(Dkt. 57), giving notice to the parties of his intent to depose both Defendant Dhafer M.

Awad and a Rule 30(b)(6) corporate representative for Defendant Shamrock Foods

Company (hereinafter “Shamrock”) on September 14th in Phoenix, Arizona. On August

20th, the attorney for the Ratley Plaintiffs filed an amended Notice to Take Deposition

(Dkt. 58), changing the date and place of Mr. Awad’s deposition to September 24th in San

                                           1
        Case 5:19-cv-00265-PRW Document 68 Filed 09/11/20 Page 2 of 5




Diego, California. After meetings to confer about “Reptile Theory” questions and the

topics identified in the Rule 30(b)(6) Notice, defense counsel filed Defendant’s Motion to

Quash or for Protective Order Regarding Rule 30(b)(6) Deposition (Dkt. 65) and

Defendants’ Motion for Protective Order (Dkt. 66) on September 4th. In these motions,

Defendants failed to request an expedited briefing schedule or a stay of the depositions.

       But on September 10th, defense counsel filed Defendant’s Opposed Motion to

Continue Plaintiffs’ Notice of Deposition of Defendant Shamrock Foods Company and

Request for Expedited Consideration (Dkt. 67), asking the Court to enter an order staying

the Rule 30(b)(6) deposition noticed for September 14th until after the Court rules on

Defendant’s Motion to Quash or for Protective Order (Dkt. 65) and Defendants’ Motion

for Protective Order (Dkt. 66). Defendant’s Opposed Motion to Continue (Dkt. 67) fails to

request a stay of Mr. Awad’s September 24th deposition. The Opposed Motion to Continue

(Dkt. 67) states that Plaintiffs object to the requested stay and that the Ratley Plaintiffs’

attorney intends to travel to Arizona to make a record that Shamrock failed to appear at its

deposition despite the pending Motions for Protective Order.

       Pursuant to LCvR 7.1(g), the Plaintiffs’ responses to Defendant’s Motion to Quash

or for Protective Order (Dkt. 65) and Defendants’ Motion for Protective Order (Dkt. 66)

would ordinarily be due “within 21 days after the date the motion was filed,” or by

September 25th. Further, LCvR 7.1(i) would permit Defendants to reply to any new matter

raised in the responses “within 7 days after the date the response was filed,” which could

be as late as October 2nd. But those deadlines fall well after the proposed dates for both

depositions. For good cause shown, the Court will grant the requested stay of the Rule

                                             2
        Case 5:19-cv-00265-PRW Document 68 Filed 09/11/20 Page 3 of 5




30(b)(6) deposition, grant a stay of Mr. Awad’s deposition, expedite the briefing schedule,

and set a hearing on the motions.

       The Court further notes that several other discovery motions are pending and ripe

for adjudication, including:

       (1) Defendants Shamrock Foods Company and Dhafer M. Awad’s Motion to
           Compel the Ratley Family Plaintiffs to Supplement Their Initial
           Disclosures (Dkt. 35) filed April 20th;

       (2) Defendants Shamrock Foods Company and Dhafer M. Awad’s Motion to
           Compel Plaintiff Ryan Fulcher to Supplement His Initial Disclosures
           (Dkt. 36) filed April 20th;

       (3) Defendants Shamrock Foods Company and Dhafer M. Awad’s Motion to
           Compel the Fulcher Family Plaintiffs to Supplement Their Initial
           Disclosures (Dkt. 37) filed April 20th;

       (4) Defendant Shamrock Foods Company’s Motion to Compel the Fulcher
           Family Plaintiffs to Supplement Discovery Responses (Dkt. 53) filed
           August 5th;

       (5) Defendant Shamrock Foods Company’s Motion to Compel the Ratley
           Family Plaintiffs to Supplement Discovery Responses (Dkt. 54) filed
           August 5th; and

       (6) Defendant Shamrock Foods Company’s Motion to Compel Plaintiff Ryan
           Fulcher to Supplement Discovery Responses (Dkt. 55) filed August 5th.

Regarding the first three motions listed above, Defendants filed an Application for Hearing

(Dkt. 49) on July 16th. The Court will grant Defendants’ Application for Hearing (Dkt. 49)

and conduct a hearing on all outstanding discovery motions in the case.

       IT IS THEREFORE ORDERED that Defendant’s Opposed Motion to Continue

Plaintiffs’ Notice of Deposition of Defendant Shamrock Foods Company and Request for

Expedited Consideration (Dkt. 67) is GRANTED. Accordingly, the deposition noticed in


                                            3
        Case 5:19-cv-00265-PRW Document 68 Filed 09/11/20 Page 4 of 5




Plaintiffs’ Notice of Deposition of Defendant Shamrock Foods Company (Dkt. 57) is

STAYED pending resolution of Defendant’s Motion to Quash or for Protective Order

Regarding Rule 30(b)(6) Deposition (Dkt. 65) and Defendants’ Motion for Protective

Order (Dkt. 66).

       IT IS FURTHER ORDERED that the deposition noticed in Plaintiffs’ Notice to

Take Deposition (Dkt. 58) is hereby STAYED pending resolution of Defendant’s Motion

to Quash or for Protective Order Regarding Rule 30(b)(6) Deposition (Dkt. 65) and

Defendants’ Motion for Protective Order (Dkt. 66).

       Regarding Defendant’s Motion to Quash or for Protective Order Regarding Rule

30(b)(6) Deposition (Dkt. 65) and Defendants’ Motion for Protective Order (Dkt. 66), the

Court DIRECTS the Plaintiffs to file any responses thereto on an expedited basis by no

later than Friday, September 18th, and the Defendants to file any replies on an expedited

basis by no later than Wednesday, September 23rd.

       IT IS FURTHER ORDERED that Defendants Dhafer M. Awad and Shamrock

Foods Company’s Application for Hearing (Dkt. 49) is GRANTED.

       IT IS FURTHER ORDERED that all pending discovery motions (Dkts. 35, 36,

37, 53, 54, 55, 65, and 66) are SET FOR HEARING at 1:00 p.m. on Friday, September

25, 2020, in Courtroom 503 of the William J. Holloway, Jr. United States Courthouse

located at 200 N.W. 4th Street, Oklahoma City, OK 73102. The Court DIRECTS lead

counsel for the parties to meet in the courtroom at 12:30 p.m. to confer with respect to the

matters presented in the pending discovery motions. Any matters remaining unresolved

after such conference shall be heard by the Court at 1:00 p.m. If all issues presented in the

                                             4
        Case 5:19-cv-00265-PRW Document 68 Filed 09/11/20 Page 5 of 5




pending discovery motions are resolved by agreement, counsel shall immediately notify

the Court of such resolution.

       IT IS SO ORDERED this 11th day of September, 2020.




                                         5
